Exhibit 10.6

 

EXECUTION VERSION

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”), made as of this 20th day of May,
2005, is by and among DONALD J. TRUMP (“Mr. Trump”), TRUMP ENTERTAINMENT
RESORTS, INC., a Delaware corporation formerly known as Trump Hotels & Casino
Resorts, Inc. (the “Company”), and TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P., a
Delaware limited partnership formerly known as Trump Hotels & Casino Resorts
Holdings, L.P. (“TER Holdings”).

 

W I T N E S S E T H:

 

WHEREAS, Mr. Trump has served as Chairman of the Board of Directors of the
Company since its inception as a public company in 1995 and as its President and
Chief Executive Officer since June, 2000, and has been compensated for serving
as such pursuant to the terms of a Prior Agreement (as hereinafter defined);

 

WHEREAS, on November 21, 2004, the Company and certain of its subsidiaries (the
“Debtors”) filed voluntary petitions under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101-1330, in the United States Bankruptcy Court for
the District of New Jersey (the “Bankruptcy Court”), under Case Nos. 04-46898
through 04-46925 (J.H.W.);

 

WHEREAS, on April 5, 2005, by written order, the Bankruptcy Court confirmed the
Debtors’ Second Amended Joint Plan of Reorganization, dated as of March 30, 2005
(the “Plan”);

 

WHEREAS, the Plan contemplates a reorganization (the “Reorganization”) of the
Debtors involving, among other things, an investment in the equity of the
Company and TER Holdings pursuant to that certain Amended and Restated
Investment Agreement, dated as of May 20, 2005 (the “Investment Agreement”), by
and among the Company, TER Holdings and Mr. Trump;

 

WHEREAS, pursuant to and in accordance with the Plan and the Investment
Agreement, Mr. Trump is willing to agree to the early termination of each Prior
Agreement in order to facilitate the consummation of the Reorganization, which
Reorganization is important to the Company;

 

WHEREAS, Mr. Trump presently serves as the Chairman of the Board of Directors
and the Chief Executive Officer of the Company;

 

WHEREAS, the Company and TER Holdings desire to secure the ongoing services of
Mr. Trump and desire to ensure his continued association with the Company and
TER Holdings; and

 

WHEREAS, as contemplated by the Plan and the Investment Agreement, Mr. Trump is
willing to perform certain services on behalf of the Company and TER Holdings on
the terms and subject to the conditions hereinafter provided;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the sufficiency of which is acknowledged by the parties hereto, the
parties hereto hereby agree as follows:

 

ARTICLE I.

 

COMPANY RECOMMENDATION; DUTIES

 

Section 1.1. Company Recommendation; Duties. (a) The Company shall recommend
that Mr. Trump be nominated to serve as a member of the Board of Directors of
the Company at all times during the term hereof and, if elected a director, that
he serve as its Chairman at all times during the term hereof. So long as Mr.
Trump is the Chairman of the Board of Directors of the Company, he shall have
such reasonable and customary powers and duties as are generally associated with
the position of a Chairman of the Board of Directors of a public company, as
well as those conferred upon such office by the by-laws of the Company and
resolutions of its Board of Directors. Mr. Trump agrees to serve as a director
of such subsidiaries of the Company (in each case, on such terms and conditions)
as the Board of Directors of the Company and Mr. Trump may agree upon from time
to time.

 

(b) The Company may request from time to time that Mr. Trump participate in
promotional or marketing activities on behalf of the Company. Mr. Trump shall be
obligated to participate only in up to six Specified Events within any one-year
period (measured from the date hereof until successive anniversaries of the date
hereof), not more than two of which Specified Events shall be located in the
Western Region. In the event that Mr. Trump shall not so participate in at least
six such Specified Events within any such one-year period, he shall be obligated
to participate in the balance of such six Specified Events in the successive
one-year period (measured from the date hereof until successive anniversaries of
the date hereof); provided, however, that, notwithstanding anything to the
contrary contained herein, Mr. Trump shall not be obligated hereby or otherwise
to participate in more than eight Specified Events within any one-year period
(measured from the date hereof until successive anniversaries of the date
hereof), not more than two of which Specified Events shall be located in the
Western Region.

 

(c) The Company and Mr. Trump shall reasonably cooperate with each other to
arrange for Mr. Trump’s participation from time to time, subject to Mr. Trump’s
schedule and availability (as determined by Mr. Trump in his sole discretion),
and at the Company’s sole expense, in the production of advertisements on behalf
of the Company (including print, billboard, television and radio
advertisements); provided, however, that the nature of Mr. Trump’s participation
in any such advertisement shall be determined by Mr. Trump in his reasonable
discretion; provided, further, that, prior to the initial commercial release of
any such advertisement in which Mr. Trump appears, the Company shall obtain Mr.
Trump’s approval of the content of such advertisement (in its entirety), which
approval shall be subject to Mr. Trump’s reasonable discretion (and will not be
unreasonably delayed).

 

(d) Mr. Trump agrees that he will use his reasonable efforts to maintain all
applicable Material Licenses.

 

- 2 -



--------------------------------------------------------------------------------

(e) In recognition of the fact that Mr. Trump has, and will continue to have,
diverse business interests in addition to those of the Company, Mr. Trump shall
not be required to devote any fixed amount of time to the performance of his
duties hereunder, but shall devote sufficient time to discharge his duties
hereunder responsibly and in a professional manner and in the best interests of
the Company consistent with standards generally applicable to directors of
public companies. Without limiting the foregoing, Mr. Trump may perform this
Agreement from one or more locations within or without the United States that he
selects from time to time (it being understood that, so long as Mr. Trump shall
serve as a director of the Company or any subsidiary of the Company, he shall be
entitled to participate in any meeting of the Board of Directors of the Company
or such subsidiary via conference telephone or any other electronic device by
which all of the directors present at such meeting, in person or otherwise, can
simultaneously hear each other speak).

 

(f) Nothing contained herein shall constitute (or be deemed to constitute) an
engagement, appointment or election of Mr. Trump to serve as an officer or
executive of the Company or any of its subsidiaries or shall require Mr. Trump
to engage in any activities or to undertake any duties that are customarily
associated with the position of an officer or executive of a company; provided,
however, that nothing contained herein (including, without limitation, the
foregoing) shall prevent Mr. Trump from serving as an officer or executive
(including, without limitation, the Chief Executive Officer) of the Company.

 

ARTICLE II.

 

TERM; TERMINATION; ADMINISTRATIVE LEAVE

 

Section 2.1. Term. (a) Subject to Sections 2.1(b) and 2.2 hereof, this Agreement
shall be effective as of the date hereof and shall continue for an initial term
of three years and thereafter for a three-year rolling term which rolling term
shall be automatically extended so that the remaining term of this Agreement on
any date after the initial three year term is always three years.

 

(b) This Agreement may be terminated:

 

  (i) by Mr. Trump for Good Reason, upon 30 days written notice to the Company
and TER Holdings;

 

  (ii) by the Company and TER Holdings for Cause, upon 30 days written notice to
Mr. Trump from the Company and TER Holdings;

 

  (iii) by reason of Mr. Trump’s Permanent Disability, upon 30 days written
notice to Mr. Trump from the Company and TER Holdings;

 

  (iv) automatically in the event of Mr. Trump’s death;

 

  (v)

by the Company and TER Holdings, if the stockholders of the Company shall fail
to elect Mr. Trump to serve (or shall otherwise

 

- 3 -



--------------------------------------------------------------------------------

 

remove Mr. Trump from serving) as a member of the Board of Directors, provided
that the Company shall not be in breach of its obligation pursuant to Section
1.1(a) hereof to recommend that Mr. Trump be nominated to serve as a member of
the Board of Directors;

 

  (vi) by the Company and TER Holdings, if Mr. Trump does not Own equity
securities of the Company representing at least 5% of the outstanding Common
Stock of the Company, upon not less than three years prior written notice
thereof by the Company and TER Holdings to Mr. Trump; provided that, during such
three-year period, each of the Company and TER Holdings shall continue to be
obligated to perform all of its respective obligations hereunder (including,
without limitation, the obligations thereof under Article III hereof); provided,
however, that, during such three-year period, the Company shall not be obligated
pursuant to Section 1.1 hereof to recommend that Mr. Trump be nominated to serve
as a member of the Board of Directors of the Company if doing so would result in
Mr. Trump serving as a director of the Company for more than one year after the
expiration of such three-year period. For the avoidance of doubt, a termination
of this Agreement pursuant to this Section 2.1(b)(vi) shall be deemed to be
effective, and shall occur, upon the expiration of such three-year period; or

 

  (vii) after the third anniversary of the date hereof, by the Company and TER
Holdings with or without Cause, upon 45 days written notice to Mr. Trump from
the Company and TER Holdings (such 45-day period, the “Notice Termination
Period”).

 

Section 2.2. Effect of Termination. Upon any expiration or termination of this
Agreement pursuant to Section 2.1 hereof, this Agreement shall become null and
void, and shall be of no further force or effect, with no liability on the part
of any party hereto with respect to this Agreement, except that: (a) all accrued
and unpaid Compensation payable to Mr. Trump as of the date of such expiration
or termination shall be paid by the Company to Mr. Trump promptly (but not more
than five business days) after such expiration or termination, it being
understood that for purposes of determining what shall be payable under this
clause (a), (i) the Annual Base Fee shall accrue on a monthly basis and (ii) any
annual bonus to which Mr. Trump may become entitled pursuant to Section 3.1(b)
hereof shall accrue only when and if the Compensation Committee of the Board of
Directors of the Company shall have determined that such bonus is payable in
accordance with Section 3.1(b) hereof; (b) the Company shall reimburse Mr. Trump
in accordance with Section 3.2 hereof with respect to expenses incurred on or
prior to the date of such expiration or termination; (c) in the event of a
termination of this Agreement pursuant to Section 2.1(b)(i), (iii), (iv) or (v)
hereof, without limiting the provisions of the immediately preceding clauses (a)
and (b) of this Section 2.2, the Company shall continue to pay Compensation to
Mr. Trump (or to his estate, in the case of a termination hereof pursuant to
Section 2.1(b)(iv) hereof) that would otherwise have been payable to him
hereunder (as if such

 

- 4 -



--------------------------------------------------------------------------------

expiration or termination had not occurred) for a period of three years
following the date of such expiration or termination, which continued
Compensation shall be paid in equal installments on a monthly basis (not later
than the tenth day of each calendar month); provided that, in the event that the
Company shall fail for any reason to timely make any such payment to Mr. Trump
(or his estate) of such continued Compensation and such failure to pay is not
cured within five days after the Company’s receipt of written notice thereof
from Mr. Trump (or from his authorized representative or estate, in the case of
a termination hereof pursuant to Section 2.1(b)(iii) or (iv) hereof), Mr. Trump
(or his authorized representative or estate) shall have the right, by written
notice to the Company, to accelerate all Compensation payable to him (or his
estate) pursuant to this clause (c) and the Company shall pay all such
Compensation to Mr. Trump (or his estate) not more than five business days
following the Company’s receipt of such notice of acceleration; (d) in the event
of a termination of this Agreement pursuant to Section 2.1(b)(vii) hereof,
without limiting the provisions of the immediately preceding clauses (a) and (b)
of this Section 2.2, at or prior to the expiration of the Notice Termination
Period, the Company shall pay to Mr. Trump in cash a lump sum payment in an
aggregate amount equal to the Annual Base Fee, multiplied by three; and (e) in
any event, the provisions of Sections 3.3(b), 4.1 (to the extent that any terms
defined therein are used in any provision that shall survive the termination of
this Agreement as provided herein), 4.2, 4.3, 4.4, 4.9, 4.10 and 4.11 shall
(except as otherwise specifically provided therein) survive any expiration or
termination of this Agreement indefinitely.

 

Section 2.3. Administrative Leave. In the event that Mr. Trump is Indicted, the
Company’s Board of Directors may determine in good faith that it would be in the
best interests of the Company to place Mr. Trump on paid administrative leave
from his services as a director of the Company during the pendency of such
Indictment. During such paid administrative leave, Mr. Trump shall continue to
be entitled to, and shall receive, Compensation as provided herein; provided,
however, that Mr. Trump shall reimburse the Company for any Compensation that is
earned and paid to him during such administrative leave if the disposition of
such Indictment shall result in a conviction of, or plea of guilty or no contest
by, Mr. Trump of any felony contemplated by such Indictment. For the avoidance
of doubt, no Indictment (in and of itself) shall be deemed grounds for Cause.

 

ARTICLE III.

 

COMPENSATION; EXPENSES

 

Section 3.1. (a) Annual Base Fee. In consideration for Mr. Trump’s services
hereunder, the Company shall pay to Mr. Trump an annual base fee of $2,000,000
(the “Annual Base Fee”), payable in arrears to Mr. Trump in equal monthly
installments.

 

(b) Bonus. In addition to the Annual Base Fee, Mr. Trump shall be eligible to
receive, when and as determined by the Compensation Committee of the Board of
Directors of the Company, an annual bonus, which bonus shall be in such amount
as shall be determined by the Compensation Committee in its sole discretion.

 

(c) Warrant. In consideration of Mr. Trump entering into this Agreement,
simultaneously with the execution and delivery hereof by Mr. Trump, the Company
shall issue to Mr. Trump the Ten Year Warrant (as defined in the Investment
Agreement), free and clear

 

- 5 -



--------------------------------------------------------------------------------

of any and all Encumbrances (as defined in the Investment Agreement), other than
any Encumbrances specifically set forth in the Amended Agreements, the Services
Agreement and the Voting Agreement (as each such term is defined in the
Investment Agreement).

 

Section 3.2. Expenses. (a) Subject to Section 3.2(b) hereof, the Company shall
reimburse Mr. Trump for all reasonable and documented expenses (including,
without limitation, all Travel Expenses and any expenses relating to Mr. Trump
obtaining and maintaining any Material Consent) incurred by Mr. Trump or any of
his controlled affiliates in respect of the performance of Mr. Trump’s
obligations under this Agreement or otherwise in respect of his service as
Chairman of the Board of Directors of the Company.

 

(b) From time to time during the term hereof, Mr. Trump shall be entitled to
submit to the Compensation Committee of the Board of Directors for its approval
a proposed budget (a “Budget”) for Administrative Expenses, as described in such
Budget. The Company shall reimburse Mr. Trump for all Administrative Expenses
incurred by Mr. Trump or any of his controlled affiliates to the extent that
such Administrative Expenses are contemplated by a Budget therefor approved
(prior to their incurrence) by the Compensation Committee of the Board of
Directors of the Company and reasonably documented by Mr. Trump. For the
avoidance of doubt, the provisions of this Section 3.2(b) shall not apply to,
and no Budget shall be required hereunder or otherwise with respect to, any
Travel Expenses (which shall be subject to reimbursement in accordance with
Section 3.2(a)).

 

(c) Any reimbursement of expenses pursuant to this Section 3.2 shall be effected
by the Company not more than ten business days after its receipt of an invoice
therefor from Mr. Trump.

 

Section 3.3. Benefits.

 

(a) For so long as he is serving as Chairman of the Board of Directors of the
Company, Mr. Trump shall be entitled to fringe benefits and perquisites in
accordance with the most favorable plans, practices, programs, policies and
arrangements of the Company as in effect at the time with respect to other
directors of the Company, including, without limitation, first-class travel
accommodations on all commercial carriers for travel related to the business of
the Company.

 

(b) Without limiting the provisions of Section 3.3(a) hereof, Mr. Trump shall be
eligible to participate in any and all other benefit plans or arrangements of
the Company for which present or former directors of the Company are eligible,
in accordance with his status at the applicable time.

 

Section 3.4. Office and Support Services. During the term of this Agreement, Mr.
Trump shall be entitled to office space, and to secretarial and other support
services, consistent with his role as Chairman of the Board of Directors.

 

Section 3.5. No Responsibility to Withhold. The parties acknowledge and agree
that Mr. Trump, as Chairman of the Board of Directors, shall not be deemed an
employee of the Company and that, as a consequence, the Company shall have no
responsibility to withhold from any payments made to Mr. Trump, and Mr. Trump
shall be solely liable for the

 

- 6 -



--------------------------------------------------------------------------------

payment of, any federal, state or local taxes that may be assessable in respect
of the Compensation and other benefits payable to Mr. Trump pursuant to this
Article 3.

 

Section 3.6. Total Compensation. Mr. Trump’s sole compensation in respect of his
services under this Agreement shall be as provided in this Article III.

 

ARTICLE IV.

 

DEFINITIONS; ADDITIONAL PROVISIONS

 

Section 4.1. Certain Definitions. In addition to the terms defined elsewhere in
this Agreement, as used herein, the following terms shall have the following
meanings:

 

“Administrative Expenses” means administrative and overhead expenses (including,
without limitation, any such expenses relating to staff or employees of Mr.
Trump or any of his controlled affiliates) that are incurred by Mr. Trump or any
of his controlled affiliates in respect of the performance of Mr. Trump’s
obligations under this Agreement or otherwise in respect of his service as the
Chairman of the Board of Directors of the Company. For the avoidance of doubt,
no Travel Expenses shall be deemed Administrative Expenses.

 

“Claim” means (a) any threatened, asserted, pending or completed claim, demand,
action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law, and (b) any inquiry or investigation, whether made, instituted or
conducted by the Company, THCR Holding or any other Person, including without
limitation any federal, state or other governmental entity, that Mr. Trump
determines might lead to the institution of any such claim, demand, action, suit
or proceeding.

 

“Casino and Gaming Activities” means the business of owning, operating, managing
or developing a casino or similar facility in which a principal business
activity is the taking or receiving of bets or wagers upon the result of games
of chance or skill, including hotel, dockside, riverboat, cruise ship, and
resort.

 

“Cause” means if Mr. Trump:

 

(a) is convicted of, or pleads guilty or no contest to any, felony;

 

(b) engages in conduct that constitutes (i) gross neglect or willful gross
misconduct in carrying out his duties to the Company hereunder, in either case,
resulting or reasonably likely to result in material economic harm to the
Company or TER Holdings, (ii) intentional fraud by Mr. Trump in the performance
of his duties to the Company hereunder; or (iii) intentional misappropriation of
the Company’s funds by Mr. Trump;

 

(c) materially breaches his obligations hereunder (except under Section 1.1(b)
or (c));

 

(d) fails to maintain any Material License; or

 

- 7 -



--------------------------------------------------------------------------------

(e) materially and in a recurring manner breaches his obligations under Section
1.1(b) or (c) hereof;

 

provided, however, that, with respect to the immediately preceding clauses (b),
(c) and (e), Mr. Trump shall be given 30 days following his receipt of written
notice thereof from the Company and TER Holdings to cure (to the extent capable
of cure) any such action or omission alleged to give rise to Cause under any
such clause. For the purposes of this definition of Cause, no act or failure to
act by Mr. Trump shall be considered “willful” unless done or omitted to be done
by Mr. Trump in bad faith and without reasonable belief that his action or
omission was in the best interests of the Company. For the avoidance of doubt,
any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board of Directors of the Company (or any committee thereof)
or based upon the advice of counsel to the Company shall be conclusively
presumed to be done, or omitted to be done, by Mr. Trump in good faith and in
the best interests of the Company.

 

“Compensation” means, collectively, any Annual Base Fee and any bonus payable to
Mr. Trump pursuant to Section 3.1(b) hereof.

 

“Contribution Agreement” means the Contribution Agreement, dated as of June 12,
1995, as amended from time to time, between Mr. Trump and TER Holdings.

 

“Good Reason” means, in each case without the prior written consent of, or
waiver by, Mr. Trump: (a) the failure for any reason of the stockholders of the
Company to elect Mr. Trump as a director of the Company; (b) if then serving as
a director of the Company, the failure for any reason of the Board of Directors
of the Company to elect Mr. Trump as the Chairman thereof; (c) any material
increase or diminution in Mr. Trump’s authority or responsibility as the
Chairman of Board of the Company as in effect on the date hereof; (d) the
assignment of duties or responsibilities that are inconsistent in any material
respect with Mr. Trump’s position or status as the Chairman of the Board of
Directors of the Company; or (e) the failure (for any reason) by the Company or
TER Holdings, as the case may be, to pay or provide to Mr. Trump any material
amount of Compensation or benefit provided for under this Agreement, which
failure shall have not been cured by the Company or TER Holdings, as the case
may be, within 30 days after its receipt of written notice thereof from Mr.
Trump.

 

“Indemnifiable Claim” means any Claim, with respect to which Mr. Trump shall not
be entitled to indemnification in full pursuant to the certificate of
incorporation or by-laws of the Company or the limited partnership agreement of
TER Holdings (in each case, as in effect at the time that any such Claim is
asserted), based upon, arising out of or resulting from: (a) any actual, alleged
or suspected act or failure to act by Mr. Trump in his capacity as a director
(or Person in a similar position), officer, employee or agent of the Company or
TER Holdings or as a director (or Person in a similar position), officer,
employee, member, manager, trustee or agent of any other Person, whether or not
for profit, as to which Mr. Trump is or was serving at the request of the
Company or TER Holdings, (b) any actual, alleged or suspected act or failure to
act by Mr. Trump in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company, TER Holdings or any other Person
referred to in the immediately preceding clause (a); (c) Mr. Trump’s status as a
current or former director (or Person in a similar position), officer, employee
or agent of the Company or TER Holdings or as a current or

 

- 8 -



--------------------------------------------------------------------------------

former director (or Person in a similar position), officer, employee, member,
manager, trustee or agent of the Company, TER Holdings or any other Person
referred to in the immediately preceding clause (a), or any actual, alleged or
suspected act or failure to act by Mr. Trump in connection with any obligation
or restriction imposed upon him by reason of such status; or (e) Mr. Trump’s
performance of his obligations under this Agreement; provided, however, that
notwithstanding the foregoing, “Indemnified Claim” shall not include any Claim
by the Company or any of its subsidiaries relating to a breach by Mr. Trump or
any of his controlled Affiliates under any agreement to which any of Mr. Trump
or his controlled Affiliates, on the one hand, and the Company or any of its
subsidiaries, on the other hand, is a party.

 

“Indemnifiable Losses” means any and all Losses relating to, arising out of or
resulting from any Indemnifiable Claim.

 

“Indictment” or “Indicted” means the issuance of a felony indictment by a
governmental authority of the United States.

 

“Losses” means all damages, losses, liabilities, obligations, fines, penalties,
costs and expenses (including settlement costs, court costs and any reasonable
legal, expert and consultant fees and expenses incurred in connection with
defending any actions).

 

“Material License” means any material casino gaming license and qualification
that Mr. Trump is required to obtain to serve as the Chairman of the Board of
the Company with respect to any jurisdiction in which the Company or its
subsidiaries conduct casino gambling activities.

 

“Own” shall have the meaning set forth in the Voting Agreement.

 

“Permanent Disability” shall mean any physical or mental disability or infirmity
that prevents, or is reasonably likely to prevent, Mr. Trump’s service as
Chairman of the Board of Directors of the Company for a period of 120
consecutive days during any 12-month period; provided that any question as to
the existence, extent or potentiality of Mr. Trump’s Permanent Disability upon
which Mr. Trump and the Company cannot agree shall be determined by a qualified,
independent physician selected by Mr. Trump and approved by the Company, and the
determination of any such physician as to Mr. Trump’s Permanent Disability shall
be final, conclusive and binding upon the parties hereto for all purposes under
this Agreement.

 

“Person” means any individual, corporation, partnership (general or limited),
limited liability company, joint venture, association, joint-stock company,
trust or unincorporated organization.

 

“Prior Agreement” means any of (a) the Amended and Restated Executive Agreement,
dated as of January 1, 2003, by and among Mr. Trump, the Company and TER
Holdings, or (b) the Amended and Restated Executive Agreement, dated as of
January 1, 2003, by and among Mr. Trump, the Company, TER Holdings and Trump
Atlantic City Associates, a New Jersey general partnership.

 

“Specified Event” means any promotional or marketing activity (not to exceed two
consecutive hours in duration) on behalf of the Company in which the Company
requests

 

- 9 -



--------------------------------------------------------------------------------

that Mr. Trump participates at the Company’s sole expense (the nature and timing
of which participation by Mr. Trump shall be subject to Mr. Trump’s sole
discretion) at any of the Company’s hotel and gaming facilities located in the
continental United States (one or all of which facilities may be located in the
same city, state or other domestic geographic region).

 

“subsidiary” means, with respect to any Person: (a) a corporation a majority of
whose voting stock is at the time, directly or indirectly, owned by such Person,
by such Person and one or more subsidiaries of such Person or by one or more
subsidiaries of such Person; (b) any other Person (other than a corporation) in
which such Person (above), one or more subsidiaries of such Person, or such
Person and one or more subsidiaries of such Person, directly or indirectly, at
the date of determination thereof have a majority ownership or equity interest;
or (c) a partnership or limited liability company in which such Person or a
subsidiary of such Person is, at the time, general partner or a managing member
(or serves in a similar capacity) and has a majority ownership or equity
interest.

 

“Travel Expenses” means any expenses incurred (consistent with past practice) by
Mr. Trump or any of his controlled affiliates in respect of travel (via private
or chartered airplane or otherwise), lodging and entertainment activities which
are incurred in respect of Mr. Trump’s service as Chairman of the Board of
Directors of the Company or otherwise in respect of his performance of services
under this Agreement (including in connection with any promotional or marketing
activities requested by the Company).

 

“Voting Agreement” means the Voting Agreement, dated as of May 20, 2005, by and
among the Company and the stockholders of the Company identified therein, as
amended from time to time.

 

“Western Region” means any place within the continental United States that is
located west of the Mississippi River.

 

Section 4.2. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.

 

Section 4.3. Confidential Information. Neither the Company nor Mr. Trump shall
disclose or permit the disclosure of any information identified as confidential
by either of them except (a) to the directors (or Persons in similar positions),
officers, agents, employees or representatives of the Company and TER Holdings
and their respective subsidiaries; (b) if required by a court of competent
jurisdiction or other governmental agency or body or otherwise required by law
or legal process; or (c) to the extent reasonably required to perform this
Agreement.

 

Section 4.4. Indemnification and Insurance.

 

(a) The Company and TER Holdings shall jointly and severally indemnify, defend
and hold harmless Mr. Trump, to the fullest extent permitted or required by the
laws of the State of Delaware in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and

 

- 10 -



--------------------------------------------------------------------------------

all Indemnifiable Claims and Indemnifiable Losses. Each of the Company and TER
Holdings acknowledges that the foregoing obligation may be broader than that now
or hereafter provided by applicable law and/or its respective certificate of
incorporation, bylaws, partnership agreement or other similar documents, and
each of the Company and TER Holdings hereby intends that such obligation be
interpreted consistently with this Section 4.4.

 

(b) Mr. Trump shall have the right to advancement by the Company and/or TER
Holdings prior to the final disposition of any Indemnifiable Claim of any and
all actual and reasonable costs and expenses (including, without limitation, any
court costs and any reasonable legal, expert and consultant fees and expenses)
incurred in connection with defending any actions relating to, arising out of or
resulting from any Indemnifiable Claim paid or incurred by Mr. Trump, which
advancements shall be promptly repaid by Mr. Trump if a court of competent
jurisdiction finally determines that Mr. Trump is not entitled to
indemnification hereunder. Without limiting the generality or effect of the
foregoing, within five business days after any request by Mr. Trump that is
accompanied by reasonable supporting documentation for any such expenses to be
reimbursed or advanced, the Company and/or TER Holdings shall, in accordance
with such request (but without duplication), (i) pay such expenses on behalf of
Mr. Trump, (ii) advance to Mr. Trump funds in an amount sufficient to pay such
expenses, or (iii) reimburse Mr. Trump for such expenses. For the avoidance of
doubt, the Company’s and TER Holdings’ obligations under this Section 4.4(b)
shall be joint and several.

 

(c) The Company shall continue to maintain in full force and effect director and
officer liability insurance for the benefit of Mr. Trump consistent with its
current practices. Without expanding the obligations of the Company under the
immediately preceding sentence, the provisions of this Section 4.4(c) shall
survive the expiration or termination of this Agreement for any reason for 10
years after such expiration or termination or such longer period as the Company
maintains such insurance from time to time for the benefit of its former
directors.

 

Section 4.5. Notices. All notices to be given hereunder shall be given in
writing and shall be deemed given when delivered by messenger (including
delivery by overnight express delivery services) or by first-class U.S. mail,
with postage prepaid, registered or certified, and if intended for the Company
or TER Holdings, delivered or addressed to the following addresses (or at such
address for a party as shall be specified by like notice):

 

Trump Entertainment Resorts, Inc.

1000 Boardwalk at Virginia

Atlantic City, NJ 08401

Attention: Robert M. Pickus, Esq.

 

- 11 -



--------------------------------------------------------------------------------

and if intended for Mr. Trump, delivered or addressed to:

 

c/o The Trump Organization

725 Fifth Avenue

New York, New York 10022

Attention:  Donald J. Trump

                   Allen Weisselberg

                   Jason D. Greenblatt, Esq.

 

Section 4.6. Limitations on Rights of Third Parties. Except as otherwise set
forth herein, nothing in this Agreement is intended or shall be construed to
confer upon or give any Person, other than the parties hereto and their
respective successors, any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.

 

Section 4.7. Assignments. This Agreement (other than the right of Mr. Trump to
receive payments of any amounts hereunder) may not be assigned (by operation of
law or otherwise) without the prior written consent of the parties hereto and
any purported or attempted assignment or other transfer of rights or obligations
under this Agreement without such consent shall be void and of no force or
effect; provided, however, that, without delegating or otherwise relieving
himself of his duties under applicable law as a director of the Company, Mr.
Trump shall have the right to provide his services hereunder through a business
entity 100% of the equity interests of which shall be beneficially owned by him.

 

Section 4.8. No Joint Venture or Business Entity. Nothing expressed or implied
in this Agreement is intended or shall be construed to create or establish a
joint venture, partnership or other business entity by, among or between the
parties hereto.

 

Section 4.9. Amendments. This Agreement may not be amended, modified or altered,
and no provision hereof may be waived, in any such case in whole or in part,
except by a subsequent writing signed by the parties hereto; provided, however,
that no amendments may be made to this Agreement without the prior approval of
the Compensation Committee of the Board of Directors of the Company.

 

Section 4.10. Termination of Certain Agreements.

 

(a) Each Prior Agreement is hereby terminated and shall no longer be of any
force or effect.

 

(b) The Contribution Agreement is hereby terminated and shall no longer be of
any force or effect; provided, however, that the provisions of Section 2.1 of
the Contribution Agreement shall survive such termination.

 

Section 4.11. Limitation on Damages. Neither party shall be liable to the other
party for any consequential damages resulting from a breach of this Agreement.

 

Section 4.12. Limitation on Mr. Trump’s Activities. From the date hereof until
May 20, 2015, Mr. Trump shall not engage in, consult for, or be employed by
(whether or not for compensation), directly or through any Person controlled
directly or indirectly by him (other than

 

- 12 -



--------------------------------------------------------------------------------

through the Company), any Casino and Gaming Activities; provided, however, that
it shall not be a violation of this Section if Mr. Trump (or or any such Person)
owns 5% or less of the outstanding equity interests or voting power of any
publicly traded Person engaged, directly or indirectly, in Casino and Gaming
Activities provided Mr. Trump’s (or such Person’s) ownership is passive and
neither Mr. Trump nor any of his Affiliates are actively involved in the
management of such Person. This Section 4.12 shall survive the termination of
this Agreement.

 

[remainder of page left blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Services Agreement to be
duly executed as of the day and year first above written.

 

/s/    DONALD J. TRUMP        

Name:

  Donald J. Trump

TRUMP ENTERTAINMENT RESORTS, INC.

By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

TRUMP ENTERTAINMENT RESORTS
HOLDINGS, L.P.

By:  

Trump Entertainment Resorts, Inc.

its general partner

By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

ACKNOWLEDGED AND AGREED:

TRUMP ATLANTIC CITY ASSOCIATES

By:  

Trump Entertainment Resorts Holdings, L.P.

its general partner

By:  

Trump Entertainment Resorts, Inc.

its general partner

By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 